             Case 2:21-mj-00900 Document 4 Filed 05/24/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                         :    MAGISTRATE NO.
                                                 :
       vs.                                       :
                                                 :
LEONARD PEARSON RIDGE                            :    21-900-M


                           FINDINGS AND ORDER OF REMOVAL


               AND NOW, this 21st         day of May 2021, upon application of the United States,

the defendant having waived an identity hearing, it is hereby,

                                            ORDERED

that the defendant, LEONARD PEARSON RIDGE in the above-captioned case be removed to

the District of Columbia, and the Clerk of Court transmit the original record to said District.

                                                  BY THE COURT



                                                  /s/ Carol Sandra Moore Wells
                                                  CAROL SANDRA MOORE WELLS
                                                  UNITED STATES MAGISTRATE JUDGE

E-Mailed: 5-21-21
M. Rotella, AUSA
A. Halim, Esq.
U.S. Marshal
U.S. Pretrial Services
